Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to Drawings has been withdrawn in view of the amendment.
The objections to claims 1 and 4 have been withdrawn in view of the amendment.
The rejection to claim 18 under 35 U.S.C. § 101 have been withdrawn in view of the amendment.
Applicant's arguments with respect to claim 1 has been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues “that figure 2, the switches S1, S2 do not turn on or off the connection between the frequency converters but rather determine how power may be transferred”. (See remark page 9-11).
In response to applicant’s argument, the examiner respectfully disagrees with the current above argument. 
	Virolainen discloses paragraph [0029] indicates “In the common DC bus connection, both the brake chopper switch S1 of the frequency converter assembly FC1 and the brake chopper switch S2 of the frequency converter assembly FC2 are continuously in the closed position”. E.g. see para. [0011] and annotated fig.2 below. 

    PNG
    media_image1.png
    318
    483
    media_image1.png
    Greyscale

For example, the control means 2 configured to turn on or off a bus parallel connection between the frequency converter FC1 and the other frequency converter FC2, the bus parallel connection provided by the DC bus DC-, DC- through the connection of the direct-voltage circuits of FC1 and FC2 as illustrated by broken line of the second terminals BRK-, BRK- of each converter, and which is similar to the application’s drawing fig.2 shows switches 23, 33 are connected to a negative bus interfaces DCN1 and DCN2 of the DC bus 13 as illustrated with broken line below.

    PNG
    media_image2.png
    397
    514
    media_image2.png
    Greyscale

Furthermore, the claim language only requires to be “to be turn on or off” which could interpret as either to be turn on or turn off and doesn’t require to have both since it has the language “or”.
See paragraphs [0013]- [0015] indicate the control means 2 are electrically connected to the base of the switch selectively to the closed position and the open position. Note: The Examiner annotated the prior art drawing fig.2 based on description of the prior art fig.1 in paragraph [0017] such as control means 2 and a first branch DC+, para. [0024] indicates a second branch DC-.
According to the broadest reasonable interpretation (BRI), the prior art still read on the limitation of the claim 1. Please see the below detailed mapping of the claims.
 
Claim Rejections - 35 USC § 102 (AIA )
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 2, 5, 6, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Virolainen et al. Pub. No.: US 2008/0013353 A1 hereinafter Virolainen.
Regarding claim 1, Virolainen discloses a frequency converter (fig.2: FC1) for connection to another frequency converter (FC2) via a DC bus (e.g. see DC bus between the rectifier and inverter for the first and second motors, DC+, DC-, abstract, para. [0029]), the frequency converter comprising: 
a positive bus interface (e.g. see fig.2, abstract indicates a DC+ is electrically connected to a terminal BRK+ of FC1, para. [0013]) configured to connect to a positive bus interface of the other frequency converter (e.g. see a dotted line connected to a terminal BRK+ of FC2); 
an external bleeder resistor interface (e.g. see fig.2: a terminal BRK- of FC1) configured to connect to an external bleeder resistor interface of the other frequency converter (e.g. see a dotted line connected to a terminal BRK- of FC2), and 
a first control logic (fig.2: control means 2, para. [0017]) configured to turn on or off a bus parallel connection (para. [0029] indicates switch S1 and S2 in closed position, para. [23] Indicates switch S1 is controlled to be open, para. [0022]) between the frequency converter (FC1) and the other frequency converter (FC2), the bus parallel connection provided by the DC bus (e.g. see para. [0029] indicates in the common DC bus connection, both the brake chopper switch S1 of the frequency converter FC1 and the brake chopper switch S2 of the FC2 are continuously in the closed position, paras. [0027] - [0032]).
Regarding claim 2, Virolainen discloses the frequency converter of claim 1, wherein a bus voltage of the DC bus when the frequency converter is powered on and in a standby state is used a reference value (paras. [0019], [0031]); 
	wherein when the bus voltage increases above the reference value by greater than or equal to a preset threshold value (para. [0022] indicates when the actual value of the direct voltage of the direct-voltage circuit exceeds the switch-on limit, para. [0019] indicates predefined pulse pattern), 
the first control logic (fig.2: control means 2, paras. [0014], [0017]) is configured to turn on the bus parallel connection to provide, bus voltage sharing between the frequency converter and the other frequency converter (para. [0022] indicates when the actual value of the direct voltage of the direct-voltage circuit exceeds the switch-on limit, the brake chopper switch is switched to the closed position); and 
wherein when the bus voltage is below the reference value, the first control logic is configured to turn off the bus parallel connection (e.g. see para. [0022] indicates when the actual value of the direct voltage of the direct-voltage circuit is below the switch-off limit, the brake chopper switch is switched to the open position).
Regarding claim 5, Virolainen discloses a frequency converter assembly (fig.2) comprising: 
a first frequency converter (fig.2: FC1); 
a second frequency converter (FC2); and 
a DC bus (e.g. see DC bus between the rectifier and inverter for the first and second motors, DC+, DC-, abstract, para. [0029]) comprising with wherein positive bus interfaces of the first frequency converter and the second frequency converter are connected to each other (fig.2: BRK+ is electrically connected to DC+ of FC1 and BRK+ of FC1 is connected with dotted line to BRK+ of FC2, abstract, paras. [0015], [0029]) and 
external bleeder resistor interfaces of the first frequency converter and the second frequency converter are connected to each other (e.g. see fig.2: a terminal BRK- of FC1 is connected with a dotted line to a terminal BRK- of FC2), 
wherein a first control logic (fig.2: control means 2, para. [0017]) of the first frequency converter (FC1) controls a bus parallel connection (para. [0029] indicates switch S1 and S2 in closed position, para. [23] Indicates switch S1 is controlled to be open, para. [0022]) between the first frequency converter (FC1) and the second frequency converter (FC2) to be turned on or off (para. [0022] indicates closed and open position), wherein the bus parallel connection is provided by the DC bus (e.g. see para. [0029] indicates in the common DC bus connection, both the brake chopper switch S1 of the frequency converter FC1 and the brake chopper switch S2 of the FC2 are continuously in the closed position, paras. [0027]- [0032]).
Regarding claim 6, Virolainen discloses the frequency converter assembly of claim 5, wherein a bus voltage of the DC bus when the first or second frequency converter is powered on and in a standby state is used as a reference value (paras. [0019], [0031]); 
wherein when the bus voltage increases above the reference value by greater than or equal to a preset threshold value (para. [0022] indicates when the actual value of the direct voltage of the direct-voltage circuit exceeds the switch-on limit, para. [0019] indicates predefined pulse pattern), 
the first control logic (fig.2: control means 2, paras. [0014], [0017]) is configured to turn on the bus parallel connection to provide bus voltage sharing between the frequency converter and the other frequency converter (para. [0022] indicates when the actual value of the direct voltage of the direct-voltage circuit exceeds the switch-on limit, the brake chopper switch is switched to the closed position); and 
wherein when the bus voltage is below the reference value, the first control logic is configured to turn off the bus parallel connection (e.g. see para. [0022] indicates when the actual value of the direct voltage of the direct-voltage circuit is below the switch-off limit, the brake chopper switch is switched to the open position).
Regarding claim 12, Virolainen discloses a control method for a frequency converter assembly (fig.2) comprising a first frequency converter (fig.2: FC1), a second frequency converter (FC2) and a DC bus (e.g. see DC bus between the rectifier and inverter for the first and second motors, DC+, DC-, abstract, para. [0029]), 
wherein positive bus interfaces of the first frequency converter and the second frequency converter are connected to each other (e.g. see fig.2, abstract indicates a DC+ is electrically connected to a terminal BRK+ of FC1 connected with a dotted line to a terminal BRK+ of FC2, para. [0013]) and 
external bleeder resistor interfaces of the first frequency converter and the second frequency converter are connected to each other (e.g. see fig.2: a terminal BRK- of FC1 connected with a dotted line to a terminal BRK- of FC2), 
the control method comprising: controlling a bus parallel connection between the first frequency converter and the second frequency converter to be turned on or off (para. [0029] indicates switch S1 and S2 in closed position, para. [23] Indicates switch S1 is controlled to be open, para. [0022]), wherein the bus parallel connection is provided by the DC bus (e.g. see para. [0029] indicates in the common DC bus connection, both the brake chopper switch S1 of the frequency converter FC1 and the brake chopper switch S2 of the FC2 are continuously in the closed position, paras. [0027] - [0032]).
Regarding claim 13, Virolainen discloses the control method of claim 12, wherein the control method further comprises: setting a bus voltage of the DC bus when the first or second frequency converter is powered on and in a standby state as a reference value (paras. [0019], [0031]); and 
turning on the bus parallel connection between the first and second frequency converters to provide bus voltage sharing between the first and second frequency converters (para. [0022] indicates when the actual value of the direct voltage of the direct-voltage circuit exceeds the switch-on limit, the brake chopper switch is switched to the closed position) when the bus voltage increases above the reference value by greater than or equal to a preset threshold value (para. [0022] indicates when the actual value of the direct voltage of the direct-voltage circuit exceeds the switch-on limit, para. [0019] indicates predefined pulse pattern); and 
turning off the bus parallel connection between the first and second frequency converters when the bus voltage is below the reference value (e.g. see para. [0022] indicates when the actual value of the direct voltage of the direct-voltage circuit is below the switch-off limit, the brake chopper switch is switched to the open position).
Claim Rejections - 35 USC § 103(AIA )
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Virolainen et al. Pub. No.: US 2008/0013353 A1 hereinafter Virolainen in view of Ibori et al. Pub. No.: US 20130342136 A1 hereinafter Ibori.
Regarding claim 3, Virolainen discloses the frequency converter FC1 and an IGBT transistor S1 and abstract indicates a negative bus DC- is electrically connected to the BRK- and also in para. [0013].
Virolainen does not specifically disclose a first bus capacitor and a first braking unit connected in parallel on the DC bus, wherein the first braking unit further comprises a first IGBT and a first diode, wherein the external bleeder resistor interface of the first braking unit is connected between an anode of the first diode and a collector of the first IGBT, one end of the first bus capacitor and a cathode of the first diode are together connected to the positive bus interface of the frequency converter, wherein another end of the first bus capacitor and an emitter of the first IGBT are together connected to a negative bus interface of the frequency converter.
However, Ibori discloses a first bus capacitor (e.g. see fig.1: capacitor 2) and a first braking unit (9) connected in parallel on the DC bus (the parallel connected lines or DC bus between a rectifier or converter 1 and an inverter 3, para. [0034]), 
wherein the first braking unit (9) further comprises a first IGBT (figs.1, 3: an IGBT switching element, para. [0039]) and a first diode (e.g. see figs. 1, 3: a diode in the regenerative braking circuit 9, para. [0037]), 
wherein the external bleeder resistor interface (e.g. fig. 3, a node between IGBT switch and diode) of the first braking unit (9) is connected between an anode of the first diode and a collector of the first IGBT (e.g. see figs. 1 and 3, anode of the diode is connected to the switch), 
one end of the first bus capacitor (2) and a cathode of the first diode (see a cathode of the diode in fig. 3) are together connected to the positive bus interface of the frequency converter, wherein another end of the first bus capacitor (2) and an emitter of the first IGBT are together connected to a negative bus interface of the frequency converter (e.g. see figs. 1 and 3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the converter circuit of Virolainen’s invention with the bus capacitor and diode as disclosed by Ibori in order to improve the performance of the power transducer while efficiently using the power semiconductor also by managing the permissible duty factor of the power semiconductor in the regenerative braking circuit provided in the power transducer (para. [0015] of Ibori).
Regarding claim 4, Virolainen discloses the frequency converter of claim 3, wherein when the frequency converter is in a reverse generating state (paras. [0017], [0026] indicate operating state) and the bus voltage increases above the reference value by greater than or equal to the preset threshold value (para. [0022] indicates when the actual value of the direct voltage of the direct-voltage circuit exceeds the switch-on limit, para. [0019] indicates predefined pulse pattern), 
the first control logic (fig.2: control means 2, paras. [0014], [0017]) is configured to switch on the first IGBT (para. [0014] indicates IGBT transistor S1), such that a voltage of the frequency converter (FC1) enters the other frequency converter (FC2) through the positive bus interface (BRK+ of DC+, para. [0015]) and returns to the negative bus interface of the frequency converter (e.g. abstract indicates DC- is electrically connected to the BRK-), to provide the bus voltage sharing (paras. [0031] - [0033]).
10.	Claims 7-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Virolainen et al. Pub. No.: US 2008/0013353 A1 (hereinafter Virolainen) in view of Liu et al. Pub. No.: US 20140300298 A1 hereinafter Liu.
Regarding claim 7, Virolainen discloses the first frequency converter FC1, an IGBT transistor S1, the second frequency converter FC2, a second IGBT transistor S2, the DC bus as shown in fig.2.
Virolainen doesn’t explicitly disclose a first bus capacitor, a first diode, a second bus capacitor and a second diode.
However, Liu discloses the frequency converter of claim 6, wherein the first frequency converter (fig.1, 100-U1, fig.2, 100, para. [0015]) comprises a first bus capacitor (fig.2: C) and a first braking unit (fig.2: 210, 208) connected in parallel on the DC bus (130), 
wherein the first braking unit further comprises a first IGBT (210) and a first diode (208), the external bleeder resistor interface (209) of the first braking unit is connected between an anode of the first diode (208) and a collector of the first IGBT (210, para. [0027]), 
one end of the first bus capacitor (C) and a cathode of the first diode (208) are together connected to the positive bus interface (131 of 130) of the first frequency converter (100 or 100-U1), and another end of the first bus capacitor (C) and an emitter of the first IGBT (210) are together connected to a negative bus interface (132 or 130) of the first frequency converter (100 or 100-U1); 
wherein the second frequency converter (fig.1: 100U2 or fig.2: 100, para. [0015]) comprises a second bus capacitor (fig.2: C) and a second braking unit (fig.2: 210, 208) connected in parallel on the DC bus (130), 
wherein the second braking unit further comprises a second IGBT (210) and a second diode (208), the external bleeder resistor interface (209) of the second braking unit is connected between an anode of the second diode (208) and a collector of the second IGBT (210, para. [0027]), 
one end of the second bus capacitor (C) and a cathode of the second diode (208) are together connected to the positive bus interface (131 of 130) of the second frequency converter (100 or 100-U2), and another end of the second bus capacitor (C) and an emitter of the second IGBT (210) are together connected to a negative bus interface (132 or 130) of the second frequency converter (100 or 100-U2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the converter circuit of Virolainen’s invention with the first and second bus capacitors and diodes as disclosed by Liu in order to protect the capacitor, charge semiconductor devices against overcurrent conditions (para. [0014] of Liu).
Regarding claim 8, Virolainen discloses the frequency converter of claim 7, wherein when the first frequency converter is in a reverse generating state (paras. [0017], [0026] indicate operating state) and the bus voltage increases above the reference value by greater than or equal to a preset threshold value (para. [0022] indicates when the actual value of the direct voltage of the direct-voltage circuit exceeds the switch-on limit, para. [0019] indicates predefined pulse pattern), 
the first control logic (fig.2: control means 2, paras. [0014], [0017]) is configured to switch on the first IGBT (para. [0014] indicates IGBT transistor S1), such that a voltage of the first frequency converter (FC1) enters the second frequency converter (FC2) through the positive bus interface (BRK+ of DC+, para. [0015]) and sequentially passes through, an anti-parallel-connected diode (fig.2: D2) of the second IGBT (S2, paras. [0031], [0032]), the external bleeder resistor interfaces (BRK-), and the first IGBT (S1), returning to the negative bus interface (e.g. abstract indicates DC- is electrically connected to the BRK-) of the first frequency converter (FC1), to provide the bus voltage sharing (paras. [0031] - [0033]).
Virolainen does not explicitly disclose the second bus capacitor.
However, Liu discloses the second bus capacitor (fig.2: capacitor C of fig.1: 100U2 or fig.2: 100, para. [0015]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the converter circuit of Virolainen’s invention with the second bus capacitor as disclosed by Liu in order to protect the capacitor, charge semiconductor devices against overcurrent conditions (para. [0014] of Liu).
Regarding claim 9, Virolainen discloses the frequency converter of claim 7, wherein the second frequency converter (fig.2:FC2) comprises a second control logic (fig.2: control means 2 of FC2, paras. [0014], [0017]), that is configured to control a bus parallel connection between the first frequency converter and the second frequency converter to be turned on or off (para. [0029] indicates switch S1 and S2 in closed position, para. [23] Indicates switch S1 is controlled to be open, para. [0022]), wherein the bus parallel connection is provided by the DC bus (e.g. see para. [0029] indicates in the common DC bus connection, both the brake chopper switch S1 of the frequency converter FC1 and the brake chopper switch S2 of the FC2 are continuously in the closed position, paras. [0027] - [0032]); 
when the second frequency converter is in a reverse generating state (paras. [0017], [0026] indicate operating state) and the bus voltage increases above the reference value by greater than or equal to a preset threshold value (para. [0022] indicates when the actual value of the direct voltage of the direct-voltage circuit exceeds the switch-on limit, para. [0019] indicates predefined pulse pattern), 
the second control logic (fig.2: control means 2 of FC2, paras. [0014], [0017]) is configured to switch on the second IGBT (para. [0014] indicates IGBT transistor S2), such that a voltage of the second frequency converter (FC2) enters the first frequency converter (FC1) through the positive bus interface (BRK+ of DC+, para. [0015]) and sequentially passes through the first bus capacitor, an anti-parallel-connected diode (fig.2: D1) of the first IGBT (S1, paras. [0030] - [0032]), the external bleeder resistor interfaces (BRK-), and the second IGBT (S2), returning to the negative bus interface (e.g. abstract indicates DC- is electrically connected to the BRK-) of the second frequency converter (FC2), to provide the bus voltage sharing (paras. [0031] - [0033]).
Virolainen does not explicitly disclose the first bus capacitor.
However, Liu discloses the first bus capacitor (fig.2: capacitor C of fig.1: 100U1 or fig.2: 100, para. [0015]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the converter circuit of Virolainen’s invention with the first bus capacitor as disclosed by Liu in order to protect the capacitor, charge semiconductor devices against overcurrent conditions (para. [0014] of Liu).
Regarding claim 10, Virolainen discloses the frequency converter assembly of claim 7, wherein the negative bus interfaces (e.g. abstract indicates DC- is electrically connected to the BRK-) of the first and second frequency converters are disconnected from one another (e.g. see when switches are opened condition, para. [0023]).
Regarding claim 14, Virolainen discloses the first frequency converter FC1, an IGBT transistor S1, the second frequency converter FC2, a second IGBT transistor S2, the DC bus as shown in fig.2.
Virolainen doesn’t explicitly disclose a first bus capacitor, a first diode, a second bus capacitor and a second diode.
However, Liu discloses the control method of claim 13, wherein the first frequency converter (fig.1, 100-U1, fig.2, 100, para. [0015]) comprises a first bus capacitor (fig.2: C) and a first braking unit (fig.2: 210, 208) connected in parallel on the DC bus (130), 
wherein the first braking unit further comprises a first IGBT (210) and a first diode (208), 
the external bleeder resistor interface (209) of the first braking unit is connected between an anode of the first diode (208) and a collector of the first IGBT (210, para. [0027]), 
one end of the first bus capacitor (C) and a cathode of the first diode (208) are together connected to the positive bus interface (131 of 130) of the first frequency converter (100 or 100-U1), and another end of the first bus capacitor (C) and an emitter of the first IGBT (210) are together connected to a negative bus interface (132 or 130) of the first frequency converter (100 or 100-U1); 
wherein the second frequency converter (fig.1: 100U2 or fig.2: 100, para. [0015]) comprises a second bus capacitor (fig.2: C) and a second braking unit (fig.2: 210, 208) connected in parallel on the DC bus (130), 
wherein the second braking unit further comprises a second IGBT (210) and a second diode (208), the external bleeder resistor interface (209) of the second braking unit is connected between an anode of the second diode (208) and a collector of the second IGBT (210, para. [0027]), 
one end of the second bus capacitor (C) and a cathode of the second diode (208) are together connected to the positive bus interface (131 of 130) of the second frequency converter (100 or 100-U2), and another end of the second bus capacitor (C) and an emitter of the second IGBT (210) are together connected to a negative bus interface (132 or 130) of the second frequency converter (100 or 100-U2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the converter circuit of Virolainen’s invention with the first and second bus capacitors and diodes as disclosed by Liu in order to protect the capacitor, charge semiconductor devices against overcurrent conditions (para. [0014] of Liu).
Regarding claim 15, Virolainen discloses the control method of claim 14, wherein turning on the bus parallel connection further comprises: when the first frequency converter is in a reverse generating state (paras. [0017], [0026] indicate operating state) and the bus voltage increases above the reference value by greater than or equal to a preset threshold value (para. [0022] indicates when the actual value of the direct voltage of the direct-voltage circuit exceeds the switch-on limit, para. [0019] indicates predefined pulse pattern), 
switching on the first IGBT (IGBT transistor S1, paras. [0014], [0017]), such that a voltage of the first frequency converter enters the second frequency converter (FC2) through the positive bus interface (BRK+ of DC+, para. [0015]) and sequentially passes through the second bus capacitor, an anti-parallel-connected diode of the second IGBT (S2, paras. [0031], [0032]), the external bleeder resistor interfaces (BRK-), and the first IGBT (S1), returning to the negative bus interface (e.g. abstract indicates DC- is electrically connected to the BRK-) of the first frequency converter (FC1), to realize the bus voltage sharing (paras. [0031] - [0033]).
Virolainen does not explicitly disclose the second bus capacitor.
However, Liu discloses the second bus capacitor (fig.2: capacitor C of fig.1: 100U2 or fig.2: 100, para. [0015]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the converter circuit of Virolainen’s invention with the second bus capacitor as disclosed by Liu in order to protect the capacitor, charge semiconductor devices against overcurrent conditions (para. [0014] of Liu).
Regarding claim 16, Virolainen discloses the control method of claim 14, wherein the second frequency converter (fig.2:FC2) comprises a second control logic (fig.2: control means 2 of FC2, paras. [0014], [0017]) that is configured to controls a bus parallel connection between the first frequency converter and the second frequency converter to be turned on or off (para. [0029] indicates switch S1 and S2 in closed position, para. [23] Indicates switch S1 is controlled to be open, para. [0022]), the bus parallel connection provided by the DC bus (e.g. see para. [0029] indicates in the common DC bus connection, both the brake chopper switch S1 of the frequency converter FC1 and the brake chopper switch S2 of the FC2 are continuously in the closed position, paras. [0027] - [0032]), 
wherein turning on the bus parallel connection further comprises: when the second frequency converter is in a reverse generating state (paras. [0017], [0026] indicate operating state) and the bus voltage increases above the reference value by greater than or equal to a preset threshold value (para. [0022] indicates when the actual value of the direct voltage of the direct-voltage circuit exceeds the switch-on limit, para. [0019] indicates predefined pulse pattern), 
the second control logic (fig.2: control means 2 of FC2, paras. [0014], [0017]) is configured to switch on the second IGBT (para. [0014] indicates IGBT transistor S2) is configured to switch on the second IGBT, such that a voltage of the second frequency converter (FC2) enters the first frequency converter (FC1) through the positive bus interface (BRK+ of DC+, para. [0015]) and sequentially passes through the first bus capacitor, an anti-parallel-connected diode (fig.2: D1) of the first IGBT (S1, paras. [0030] - [0032]), the external bleeder resistor interfaces (BRK-) and the second IGBT (S2), returning to the negative bus interface (e.g. abstract indicates DC- is electrically connected to the BRK-) of the second frequency converter (FC2), to provide the bus voltage sharing (paras. [0031] - [0033]).
Virolainen does not explicitly disclose the first bus capacitor.
However, Liu discloses the first bus capacitor (fig.2: capacitor C of fig.1: 100U1 or fig.2: 100, para. [0015]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the converter circuit of Virolainen’s invention with the first bus capacitor as disclosed by Liu in order to protect the capacitor, charge semiconductor devices against overcurrent conditions (para. [0014] of Liu).
11.	Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Virolainen et al. Pub. No.: US 2008/0013353 A1 (hereinafter Virolainen) in view of Foreign patent Li Zhijun CN206631884 hereinafter Zhijun.
Regarding claim 11, Virolainen discloses the first and second frequency converters FC1 and FC2 as shown in figure 2.
Virolainen does not specifically disclose the first frequency converter includes a higher power than the second frequency converter.
However, Zhijun discloses the frequency converter assembly of claim 5, wherein the first frequency converter includes a higher power than the second frequency converter (e.g. see paras. [0009], [0024] indicate the power of the first frequency converter 11 is higher than the power of the second frequency converter 21).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the converter circuit of Virolainen’s invention with the first frequency converter includes a higher power than the second frequency converter as disclosed by Zhijun in order to improve saving of the electric energy and the heating efficiency (para. [0030] of Zhijun).
Regarding claim 17, Virolainen discloses the first and second frequency converters FC1 and FC2 as shown in figure 2.
Virolainen does not specifically disclose the first frequency converter includes a higher power than the second frequency converter.
However, Zhijun discloses the control method of claim 12, wherein the first frequency converter includes a higher power than the second frequency converter (e.g. see paras. [0009], [0024] indicate the power of the first frequency converter 11 is higher than the power of the second frequency converter 21).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the converter circuit of Virolainen’s invention with the first frequency converter includes a higher power than the second frequency converter as disclosed by Zhijun in order to improve saving of the electric energy and the heating efficiency (para. [0030] of Zhijun).
12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Virolainen et al. Pub. No.: US 2008/0013353 A1 (hereinafter Virolainen) in view of Ibori et al. Pub. No.: US 20130342136 A1 hereinafter Ibori.
Regarding claim 18, Virolainen discloses a non-transitory computer implemented storage medium that stores machine-readable instructions (fig.2: control means 2, para. [0017]) configured to turn on or off a bus parallel connection (para. [0029] indicates switch S1 and S2 in closed position, para. [23] Indicates switch S1 is controlled to be open, para. [0022]) between a first frequency converter (fig.2: FC1) and a second frequency converter (FC2) of a frequency converter assembly that comprises the first frequency converter, the second frequency converter and a DC bus (e.g. see DC bus between the rectifier and inverter for the first and second motors, DC+, DC-, abstract, para. [0029] indicates in the common DC bus connection, both the brake chopper switch S1 of the frequency converter FC1 and the brake chopper switch S2 of the FC2 are continuously in the closed position, paras. [0027] - [0032]), 
wherein positive bus interfaces (e.g. see fig.2, abstract indicates a DC+ is electrically connected to a terminal BRK+ of FC1, para. [0013]) of the first frequency converter and the second frequency converter are connected to each other and 
external bleeder resistor interfaces of the first frequency converter and the second frequency converter are connected to each other (e.g. see fig.2: a terminal BRK- of FC1 is connected with a dotted line to a terminal BRK- of FC2); 
wherein the bus parallel connection is provided by the DC bus (e.g. see para. [0029] indicates in the common DC bus connection, both the brake chopper switch S1 of the frequency converter FC1 and the brake chopper switch S2 of the FC2 are continuously in the closed position, paras. [0027] - [0032]),
Virolainen fails to disclose a non-transitory computer implemented storage medium that stores machine-readable instructions.
However, Ibori discloses a non-transitory computer implemented storage medium that stores machine-readable instructions (fig.1, digital operation panel 7, paras. [0037] and [0056] indicates a microcomputer {control and calculation unit} included in the control circuit 5, a storage unit, para. [0036]- [0038], [0059], [0070]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the converter circuit of Virolainen’s invention with a non-transitory computer implemented storage medium that stores machine-readable instructions as disclosed by Ibori in order to improve the performance of the power transducer while efficiently using the power semiconductor also by managing the permissible duty factor of the power semiconductor in the regenerative braking circuit provided in the power transducer (para. [0015] of Ibori).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Htet Kyaw whose telephone number is (571)270-5391391.  The examiner can normally be reached on Mon-Fri from M-F 8:00a.m.-5:00p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Htet Kyaw/
Examiner, Art Unit 2838
04/26/2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837